Citation Nr: 1736403	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1963 to May 1966. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Additional relevant evidence has been added to the record and this evidence has not been considered by the agency of original jurisdiction (AOJ) in conjunction with the matters on appeal.  However, the Veteran's substantive appeal was received after February 2, 2013; as such, no waiver of initial AOJ consideration of the evidence is required.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  Further, because the Board is granting the claims on appeal, the Veteran will suffer no prejudice by the Board's consideration of the evidence for the first time and the Board may consider the appeal.  See 38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed active service and was aggravated beyond the natural progress of the disease by active service.

2.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSIONS OF LAW

1.  The criteria for service aggravation for bilateral pes planus have been met. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304 (b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016). 

Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Tinnitus

The Veteran contends that his tinnitus began in service due to noise exposure.  Specifically, the Veteran has reported that he worked for three years as a gunner in heavy weapons infantry.  He was required to fire heavy weapons under combat conditions while participating in field training exercises.  The Veteran's DD Form 214 shows that the Veteran served in the infantry division.  As such, and with resolution of doubt in the Veteran's favor, the Board finds that the record does support exposure to acoustic trauma during active duty service.

In his January 2013 statement, the Veteran indicated that he had ringing in the ears in service, but that he was told to "suck it up" and did not seek treatment at that time.  Following service, the Veteran reported that he did seek care from a private physician, but records were unavailable due to the doctor's retirement.  He reported that he continued to have intermittent tinnitus since service separation.  See Notice of Disagreement dated January 2013.  

The evidence includes an October 2011 VA audiological examination.  The examiner stated that there was no evidence of complaints of tinnitus during active military service or at the time of military separation.  Ear-related problems were denied at the time of service separation and hearing levels were documented as normal during military service and at the time of separation.  There was no evidence of chronicity or continuity of care regarding tinnitus during the four decades following service separation.  The examiner also stated that the possibility of age-related tinnitus could not be ruled out.  For these reasons, the examiner opined that it was less likely as not that the tinnitus was caused by or the result of noise exposure encountered during military service.

The Board finds that October 2011 VA medical opinion to be of limited probative value as the examiner did not adequately consider the Veteran's lay statements regarding continuous tinnitus since service separation.  Although the examiner stated that there was "no evidence" of continuity of care regarding tinnitus during the four decades following service separation, the Veteran reported intermittent tinnitus since service separation (lay evidence).  He also indicated that he did seek treatment following service separation, but records were unavailable given the doctor's retirement.  

In an October 2013 statement (VA Form 9), the Veteran again reported that he had tinnitus in service and intermittent tinnitus following service separation.  He also stated that he did not know what tinnitus was until he spoke with other veterans who reported similar symptoms.  

The Board finds that service connection for tinnitus is warranted.  The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  While treatment following service separation is absent, the Veteran reported that he did seek care, but records were unavailable due to the doctor's retirement.  He also stated that he was unaware of the condition until speaking with other veterans regarding similar symptoms.  The Board finds these competent statements credible as well.   

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
Service Connection Analysis for Pes Planus

The Veteran claims entitlement to service connection for bilateral pes planus. 

Initially, the Board notes that the Veteran's bilateral pes planus pre-existed his active service, as pes planus was clearly noted on his April 1963 enlistment examination.  As such, the Veteran may be entitled to compensation if his preexisting bilateral pes planus was aggravated by active service.  38 U.S.C.A. 
§ 1153 (West 2014); 38 C.F.R. § 3.306. 

Service treatment records include a September 1964 record where the Veteran complained of a blister on the left great toe.  The in-service physician noted a "very large blister" on the toe and it was noted that the blister was opened.  The record also includes a February 1964 record where the Veteran complained of pain in the right and left foot for about 2 weeks.  The Veteran's service separation physical examination and report of medical history do not document any related symptoms upon service discharge.  

The evidence also includes a May 2011 statement from Dr. S. S., one of the Veteran's treating physicians from the Carolina Foot & Ankle clinic.  Dr. S. S. indicated that the Veteran had been a patient for "over twenty years."  Further, 
Dr. S. S. stated that the Veteran's flat feet (pes planus) had contributed to his knee, hips, and back problems.  

The Veteran was afforded a VA examination in September 2011.  During the evaluation, the Veteran reported that his training in service aggravated his foot condition.  Specifically, he indicated that he was required to perform a lot of running.  He also noted that he had been wearing inserts from service until the present.  The examiner then indicated that the Veteran had been diagnosed with a congenital or developmental condition and that there was a condition "superimposed" upon the congenital/developmental condition.  No further explanation was provided.  The examiner also opined that that Veteran's bilateral pes planus was less likely as not caused by or a result of service.  The examiner explained that the Veteran was diagnosed with pes planus prior to service and it was ongoing in service.   The examiner also stated that there was no indication that his condition was worsened by service.  There was no treatment while in service and there was no indication that it had worsened since service entrance.  The examiner also stated that the Veteran did not seek treatment for his foot disorder until 20 years after service.  

The Board also finds the September 2011 VA medical opinion to be of little probative value.  In this regard, although the examiner stated that the Veteran had no treatment for his feet in service, service treatment records show that he was seen for a right and left foot pain and a large blister on his left foot.  Thus, the opinion is based on an inaccurate medical history.  Further, the Veteran has reported using inserts since service separation.  The Veteran has also reported progressively worsening symptoms since service separation.  

The Veteran also submitted a May 2017 statement from Dr. R. L. from the Carmel Foot Specialists.  Dr. R. L. indicated that x-rays of the feet and the Veteran's personal history were reviewed.  Based on this information, Dr. R. L. stated that the Veteran's left foot had been surgically altered in 1987 with resultant osteoarthritis of the first MPJ.  Further, Dr. R. L. opined that the Veteran's military service at least as likely as not aggravated beyond a natural progression the pre-existing condition of low-arched feet.  

In his January 2013 statement, the Veteran indicated that, although he had flat feet upon service entrance, he did not have corns, callouses or tough skin on his heels.  He indicated that his problems began in service due to being on his feet for extended periods of time.  He also had to carry heavy equipment as an infantryman and march excessively (15-20 miles).  

Upon review of all evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pre-existing pes planus was permanently aggravated by his active service.  The Veteran has some treatment in service for his feet and has credibly reported that his feet worsened in service.  The May 2017 statement from Dr. R. L. also provides objective medical evidence that the Veteran's pre-existing foot disorder was at least as likely as not aggravated beyond a natural progression.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service aggravation for pes planus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral pes planus is granted. 




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


